           Case 1:20-cr-00677-AT Document 30 Filed 09/03/21 Page 1 of 2
                                           U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York       9/3/2021
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 2, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Cholo Abdi Abdullah, 20 Cr. 677 (AT)

Dear Judge Torres:

        The parties write pursuant to the Court’s June 3, 2021 order directing the parties to provide
a status update to the Court.

        Since the parties’ last update to the Court, the Government has produced additional
unclassified Rule 16 and Rule 5(f) discovery to the defendant, and production of that discovery is
largely complete. The Government will continue to produce new material, such as recordings of
the defendant’s prison calls, as it is received. The Government continues to obtain and review
additional material pertaining to the defendant’s co-conspirators, the investigation of whom
remains ongoing. The Government has already produced all of the defendant’s communications
with co-conspirators, as well as other materials containing co-conspirator statements the
Government may seek to offer pursuant to Federal Rule of Evidence 802(d)(2)(E), and the
Government will continue to produce promptly and on a rolling basis any further information
regarding co-conspirators the Government would seek to use in its case-in-chief at trial or that
would otherwise be relevant under Federal Rule of Evidence 806. With respect to classified
discovery, as previously noted, the Government expects to file in this case a motion pursuant to
Section 4 of the Classified Information Procedures Act, and the Government does not expect to
make any further productions of classified discovery prior to that motion.

        Defense counsel is continuing to review the discovery provided by the Government to date,
and to discuss it with the defendant pursuant to the procedures established with the U.S. Marshals
Service and the CISO. There has been an interruption in the defendant’s ability to review the
discovery. Since the end of July 2021, the laptop that was prepared for him has not been
functioning. We are attempting to diagnose the problem and make a repair, or if a repair is not
possible we will secure and prepare a new laptop for the defendant’s use.
           Case 1:20-cr-00677-AT Document 30 Filed 09/03/21 Page 2 of 2

 Honorable Analisa Torres
 September 2, 2021
 Page 2

        In addition, the parties understand that, due to the impending closure of the Metropolitan
Correctional Center where the defendant is currently housed, the defendant is likely to be relocated
in the near future. It is unclear what, if any, effect the defendant’s move will have on his ability
to review discovery or meet with counsel. Accordingly, the parties jointly propose to provide the
Court with an additional status update by October 29, 2021, once that situation is hopefully
resolved. The Government further requests, with the consent of the defendant, that time be
excluded in the interests of justice under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until
October 29, 2021, due to the complex nature of the prosecution in this case and to provide the
defendant with additional time to review discovery and consider the need for any potential pretrial
motions.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: __________/s/________________
                                                     David W. Denton, Jr.
                                                     Elinor Tarlow
                                                     Assistant United States Attorneys
                                                     (212) 637- 2744/1036


Cc: Defense Counsel (by ECF)




   GRANTED. By October 29, 2021, the parties shall provide the Court with a status update concerning
   the status of discovery.

   Time until October 29, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7), because
   the ends of justice served by excluding such time outweigh the interests of the public and Defendant in a
   speedy trial in that this will allow for Defendant to continue reviewing discovery.

   SO ORDERED.

   Dated: September 3, 2021
          New York, New York
